Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 The examiner withdraws the restriction on 04/22/2022 and claims 1, 4, 6-7, 9-10, 14, 16-17, 19-20, 23, 27, 29, 31-32  38, 44-45 are examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  37 recites the limitation " the GPS receiver", “the firmware” and “the microcontroller”  in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 7, 38, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Meringer (PG pub 20150162867), and in view of Keyes et al (Pat No. 3894685) or alternatively Kim (PG pub 20130240024).
Regarding claim 1, Meringer teaches a solar system comprising:
Fin 104 which is considered to be the housing [fig 1 para 32] 
a base connected to the pole 305 [fig 1 para 32].
A solar panel 318 mounted on the rectangular faces [fig 1 4AB para 40]
A solar power controller 110 which is considered to be the charge controller being electrical connected to the solar panels [para 65]
Rechargeable batteries electrical connected to the solar charge controller [para 65].
The system is used for vehicle charging station, electrical billboards…. Thus, it is considered that there is a power outlet electrically connected to solar charge controller and distributed the electricity stored within the batteries [para 71].
Meringer teaches the fin is in the rectangular shape with two end faces, but Meringer does not teach the fin having shape as claimed.
Keyes et al teaches a solar collector including a housing shaped as a right triangular prism and having a first and a second parallel and congruent triangular end faces and rectangular faces formed perpendicular to and between the triangular faces, defining an interior volume; a base formed on one of the rectangular faces (col 2 lines 41-60). Also, a solar collector being mounted at the at least two rectangular faces forming two equal length sides extending from the base.
It would have been obvious to one person of an ordinary skill in the art at the time the invention was filed to modify the shape of fin of Meringer to be the same of Keyes et al since since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). As for combination, the base is mounted on the post of modified Meringer where the solar panel mounted on the back and front.
Modified Meringer teaches the solar charge controller and batteries as claimed, but modified Meringer does not teach the at least one solar charge controller and the batteries are mounted on the base within the interior volume of the housing.
Meringer teaches the battery being formed on any location for convenient retrofitting [para 65].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar charge controller and batteries of modified Meringer to be inside the housing for convenience retrofitting of an existing system and save space and preventing from environment’s damage.
Or alternatively,
Kim teaches a solar collector including a housing shaped as a right triangular prism and having a first and a second parallel and congruent triangular end faces and rectangular faces formed perpendicular to and between the triangular faces, defining an interior volume; a base formed on one of the rectangular faces (fig 5 q r). Also, a solar collector being mounted at the at least two rectangular faces forming two equal length sides extending from the base [para 49].Also, inside the housing contains the wire or electrical device [para 185].

It would have been obvious to one person of an ordinary skill in the art at the time the invention was filed to modify the shape of fin of Meringer to be the same of Kim since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). As for combination, the base is mounted on the post of modified Meringer where the solar panel mounted on the back and front. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar charge controller and batteries of modified Meringer to be inside the housing for convenience retrofitting of an existing system and save space and preventing from environment’s damage.



	Regarding claim 4, modified Meringer the base is adapted to allow the solar generator to be mounted to a mounting assembly 204, the mounting assembly being attached to an infrastructure (the post), the mounting assembly having a frame (a holder 210) and at least one bracket (202) for mounting the frame to the infrastructure [para 49 fig 4A-5B, Meringer].
	Regarding claim 6, modified Meringer teaches the base and frame have complementary locking devices adapted to secure the base and the solar generator to the frame (slot 211, apertures 228, 229 and screws, bolts) [para 49 fig 5B, Meringer].

	Regarding claim 7, modified Meringer teaches the mounting assembly comprises a spigot 212 mounted to the base for attaching the base to a complementary socket  (hinge connector 202 ) mounted on the infrastructure, the spigot and socket forming a locking mechanism (Hinge connector assembly 202 comprises a pivot pin 203, pivotally engaged through pivot pin retainer 205, a preferably inner threaded joint 208, extending from pin retainer 205, in threaded engagement with a screw 209, comprising external threading 213, and a screw head 221 supporting a washer 217) to securely retain the solar generator to the infrastructure [para 52, Meringer].

Regarding claim 38, Meringer teaches a solar system comprising:
Fin 104 which is considered to be the housing [fig 1 para 32] 
a base connected to the pole 305 [fig 1 para 32].
A solar panel 318 mounted on the rectangular faces [fig 1 4AB para 40]
A solar power controller 110 which is considered to be the charge controller being electrical connected to the solar panels [para 65]
Rechargeable batteries electrical connected to the solar charge controller [para 65].
The system is used for light an LED. Thus, it is considered that there is a power outlet electrically connected to solar charge controller and distributed the electricity stored within the batteries [para 71].
support structure 301, the support structure comprises at least one pole or post supported in the ground or mounted to another supporting structure [fig 1 2 3 para 68];

a display surface mounted on the support structure, the display surface (electrical billboard)having an upper edge and a lower edge and visual media content is displayed thereon [para 71];

at least one light (LED)108 attachment means extending from the upper edge of the display surface [fig 2 para 35; and
at least one light emitting diode (LED) light adapted to be attached to an end of the light attachment means and powered by the at least one unitary, self-contained solar generator mounted to the upper edge of the display surface and arranged to direct light across the display surface [fig 2 para 35]..
Meringer teaches the fin is in the rectangular shape, but Meringer does not teach the fin having shape as claimed.
Keyes et al teaches a solar collector including a housing shaped as a right triangular prism and having a first and a second parallel and congruent triangular end faces and rectangular faces formed perpendicular to and between the triangular faces, defining an interior volume; a base formed on one of the rectangular faces (col 2 lines 41-60). Also, a solar collector being mounted at the at least two rectangular faces forming two equal length sides extending from the base.
It would have been obvious to one person of an ordinary skill in the art at the time the invention was filed to modify the shape of fin of Meringer to be the same of Keyes et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). As for combination, the base is mounted on the post of modified Meringer where the solar panel mounted on the back and front.
Modified Meringer teaches the solar charge controller and batteries as claimed, but modified Meringer does not teach the at least one solar charge controller and the batteries are mounted on the base within the interior volume of the housing.
Meringer teaches the battery being formed on any location for convenient retrofitting [para 65].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar charge controller and batteries of modified Meringer to be inside the housing for convenience retrofitting of an existing system and save space and preventing from environment’s damage.
Or alternatively,
Kim teaches a solar collector including a housing shaped as a right triangular prism and having a first and a second parallel and congruent triangular end faces and rectangular faces formed perpendicular to and between the triangular faces, defining an interior volume; a base formed on one of the rectangular faces (fig 5 q r). Also, a solar collector being mounted at the at least two rectangular faces forming two equal length sides extending from the base [para 49].Also, inside the housing contains the wire or electrical device [para 185].

It would have been obvious to one person of an ordinary skill in the art at the time the invention was filed to modify the shape of fin of Meringer to be the same of Keyes et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). As for combination, the base is mounted on the post of modified Meringer where the solar panel mounted on the back and front. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar charge controller and batteries of modified Meringer to be inside the housing for convenience retrofitting of an existing system and save space and preventing from environment’s damage.


	Regarding claim 44, modified Meringer teaches the controller monitor the total amount of solar energy supplied to the rechargeable batteries during daytime and configured to calculate an amount of electrical power to be supplied from the rechargeable batteries to the at least one LED light so that the at least one LED light operates at a relatively constant level of LED output brightness during substantially all the entire night time hours [para 65-68].
	Regarding claimed 45, modified Meringer teaches the outdoor advertising structure (electrical billboard) is connected to an AC power supply (grid power), and the outdoor advertising structure is a digital billboard, the digital billboard being powered by the at least one unitary, self-contained solar generator and/or the AC power supply [para 66 71].

Claim(s) 9, 17, 19,27,29,32,37 are rejected under 35 U.S.C. 103 as being unpatentable over Meringer (PG pub 20150162867), and in view of Keyes et al (Pat No. 3894685) or alternatively Kim (PG pub 20130240024) and further in view of Myer et al (PG Pub 20150021990)
	Regarding claim 9,modified Meringer teaches the claimed limitation, but modified Meringer does not teach the apertures as claimed.
	Myer et al teaches the poles comprising vents for entering air to cool batteries [para 88],
	
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base and the at least one of triangular faces of modified Meringer to be included plurality of vents for cooling the batter and the charge controller at the acceptable temperature [para 88].
Regarding claim 17, modified Meringer teaches the claimed limitation, but modified Meringer does not teach the battery being lithium and the temperature sensor.
Myer et al teaches the batteries being lithium -ion polymer battery and a thermal sensor for controlling the temperature around the batterie [para 87 99].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the batteries of modified Meringer to be lithium -ion battery as taught by Myer et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the thermal sensor of Myer et al to the batteries of modified Meringer for controlling the temperature of batteries and preventing the batteries from degrade performance and life due to harsh temperature.
Regarding claim 19, modified Meringer teaches the claimed limitation, but modified Meringer does not teach the charge controller having function as claimed.
Myer et al teaches the controller being used to managing or monitor the voltage to charge batteries [para 83 395].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the charge controller of modified Meringer to be the same of Myer et al for control the voltage of the batteries and optimizing the charging conditions to the battery [para 395].
Regarding claim 27, modified Meringer teaches the claimed limitation, but modified Meringer does not teach solar charge controller comprising a driver circuit as claimed.
Myer et al teaches a LED driver which is a DC to DC converter [para 414].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add LED driver of Myer et al into the system of modified Mering et al for controlling the LED.
Regarding claim 29, modified Meringer teaches the driver circuit is the LED driver and configured to provide stored electrical energy from the rechargeable batteries to at least one LED, the LED driver circuit comprises an under voltage protection circuit configured to shut off operation of the at least one LED when a voltage from the rechargeable batteries drops below a predetermined voltage level and an overdriving protection circuit to prevent overdriving of the at least one LED  [para 403 414, 419-420, Myer et al].
Regarding claim 32, modified Meringer teaches the power outlet of the solar generator being provided with a DC voltage to a load which is an LED light [para 18 35]
Regarding claim 37, modified Meringer teaches there are the database based system with Geo-locations posted and updated to a database system and broadcast, but modified Meringer does not teach the application software as claimed. 
Myer et al teaches a control state being connected to the internet and the system being monitored or controlled from anywhere and wherein changes to the wireless controller can be done remotely via the internet web interface, which this includes new programming, firmware, upgrades, troubleshooting and repair (system reset if required), etc. Pole/Node Management may include actions needed for "light the way", power delivery to/from the grid, and/or content services (para 110 369). Thus, it is considered that there is an application software residing on a mobile computing device where there is a micro-controller for active lighting control [para 373 375]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add an application software residing on a mobile computing device of Myer et al to database system of modified Meringer for monitoring the system. The recitation “adapt to… microcontroller” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meringer (PG pub 20150162867), and Keyes et al (Pat No. 3894685) or alternatively Kim (PG pub 20130240024) and Myer et al (PG Pub 20150021990) and further in view of Wong (Pat No. 7828486) and Peters (PG Pub 20140209844)
	Regarding claim 10, modified Meringer teaches the claimed limitation, but modified Meringer does not teach the insect screen and the bird wire as claimed.
	Wong teaches The wire screen prevents insects from entering the enclosure (col 8 lines 41-43).
	Peters teaches a wire mesh being installed on the top of the roof for preventing the bird from landing on the roof [para 74].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the wire screen of Wong to be install all internal faces of the housing for preventing the insect from entering (col 8 lines 41-43). Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the wire mesh of Peters to be installed on the apex between the mounted solar panels of modified Meringer for preventing the bird from landing on the apex [para 74].
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meringer (PG pub 20150162867), and Keyes et al (Pat No. 3894685) or alternatively Kim (PG pub 20130240024) and further in view of Komori et al (Pat No. 6437235).
Regarding claim 14, modified Meringer teaches the claimed limitation, but modified Meringer does not teach the material of solar cell, glass top layer and aluminum frame.
Komori et al teaches plurality of V cells being polycrystalline solar cells, tempered glass top layer 204 and aluminum frame 308 (col 13 lines 2-11)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify solar panels of modified Merigner to be included plurality of PV cells with termpered glass top layer and aluminum frame as taught by Komori et al for light weight, moisture proof, reliability, good yield production (col 4 liens 20-24).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meringer (PG pub 20150162867), and Keyes et al (Pat No. 3894685) or alternatively Kim (PG pub 20130240024) and further in view of Bellacicco et al (PG Pub 20120027550)
Regarding claim 16, modified MEringer teaches the housing being constructed from a frame and the frame receives the solar panels, the base and the triangular end faces to form the housing with the internal volume [fig 5Q R, Kim], but modified Meringer does not teach the frame being made of extruded aluminum.
Bellacicco et al teaches a frame for solar modules being made of extruded aluminum [para 41]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the housing of modified Meringer to be made of extruded aluminum as taught by Bellacicco et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Meringer (PG pub 20150162867), and Keyes et al (Pat No. 3894685) or alternatively Kim (PG pub 20130240024) and Komori et al (Pat No. 6437235) and further in view of Myer et al (PG Pub 20150021990)

Regarding claim 31, modified Meringer teaches there are the database based system with Geo-locations posted and updated to a database system and broadcast [para 72, but modified Meringer does not teach solar charge controller having wireless communication.
Myer et al teaches a control state being connected to the internet and the system being monitored or controlled from anywhere and wherein changes to the wireless controller can be done remotely via the internet web interface, with wifi hot spot (para 110 369 abstract). Thus, it is considered that there is an application software residing on a mobile computing device where there is a micro-controller for active lighting control [para 373 375]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the charge controller of modified Meringer to be the same of Myer et al for controlling the solar generator at remote location.

Claim(s) 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meringer (PG pub 20150162867), and Keyes et al (Pat No. 3894685) or alternatively Kim (PG pub 20130240024) and Myer et al (PG Pub 20150021990) and further in view of Estes (PG Pub 20150001945) and Weber (PG Pub 20030034713)
Regarding claim 20, Meringer teaches the solar charge controller comprising:
a Wi-Fi enabled microcontroller that enables wireless local area networking connectivity for the solar generator to send and receive data and accept commands over the internet, the microcontroller comprising a microprocessor, a memory and at least one input/output port to allow a user to perform a firmware update [para  6 373 375 abstract ]
a monitoring system adapted to monitor the voltage and current from the solar panels, monitor the voltage and current on the batteries, monitor the temperature of the batteries and control the charge and discharge of the batteries by monitoring a load connected to the power outlet [para 373 375
a GPS receiver that is capable of receiving information from a GPS satellite to calculate the solar generators geographical position [para 6];
Modified Meringer teaches the claimed limitation, but modified Meringer does not teach the regulator and circuit breaker.
Estes teaches a remote conotrol circuit breaker being used to turn power on or off  a device [para 190].
Weber teaches a regulator being used for controlling the flow of  electricity [Abstract].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the circuit breaker to the charge controller of modified Meringer to turn on and off the a device remotely [para 14], Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the regulator to the charge controller of modified MEringer for controlling the flow of electricity to the batteries.
Regarding claim 23, modified Meringer teaches the circuit breaker being used for isolating (turn off ) the solar generator  and being remotely controlled via wifi [para 190].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726